Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims:
A bale wrapping device for a round baler, the bale wrapping
device comprising:
a brake roller 50;
a wrapping material roller 32,34 for supporting a wrapping material, wherein
the wrapping material roller 32,34 is selectively engageable with the brake roller 50;
a cutting apparatus 60 configured for cutting off the wrapping material
from the wrapping material roller;
a brake apparatus 70 coupled to the brake roller and the cutting
apparatus, wherein movement of the cutting apparatus 60 actuates the brake
apparatus 70 such that rotational movement of the brake roller 50 is braked by the brake
apparatus 70 in response to movement of the cutting apparatus 60.
		The prior art of record does not teach alone or in combination the claimed limitations of claim 1.  Specifically the prior art of record does not teach a bale wrapping device comprising a brake roller 50, a wrapping material roller 32,34 that is selectively engageable with the brake roller 50 and a brake apparatus 70 coupled to the brake roller 50 where movement of the cutting apparatus 60 actuates the brake apparatus to brake rotational movement of the brake roller 50.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/3/22